COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Karen Murray, individually and as representative of the Estate of Jean
                          Pierre Anthony Jackson Smith v. Pinnacle Health Facilities XV d/b/a
                          Woodridge Nursing & Rehabilitation

Appellate case number:    01-13-00527-CV

Trial court case number: 2012-49263

Trial court:              270th District Court of Harris County

Date motion filed:        August 14, 2014

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Bland, and Massengale


Date: August 28, 2014